Citation Nr: 1747871	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to July 1997, with additional dates of service in the National Guard between 1985 and 1997, to include a period of active duty for training from April 1986 to September 1986.
	
This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the January 2010 rating decision, the RO denied the Veteran service connection, in pertinent part, for a back disability, to include as secondary to right and left knee disabilities.  The Veteran submitted a notice of disagreement in June 2010.  In response to a February 2011 statement of the case, the Veteran perfected his appeal in April 2011.

In October 2013, the Veteran testified before the Board sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who presided over the hearing is currently unavailable to participate in a decision on the case.  A July 2016 letter advised the Veteran of his right to another hearing before an available Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want another hearing.  The Veteran did not respond within 30 days from the date of notice.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

In March 2015 and September 2016, the Board remanded the claim for further development.  The case has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is needed to reschedule the Veteran for a VA examination.

The Veteran's primary contention is that he has a current back disability that was caused or aggravated by his service-connected right and left knee disabilities.  In March 2015, the Board remanded claims for service connection for right and left knee disabilities, along with the claim for service connection for a back disability, as it was inextricably intertwined with the knee claims.  

In November 2015, the AOJ granted service connection for the right and left knee disabilities.  A request in the claims file indicated an examination of the Veteran's back was requested in February 2016 to be performed by a VA contractor.  An opinion was to be sought regarding whether the Veteran's back condition was proximately due to or the result of the now service-connected knee disabilities.

In September 2016, the Board remanded the case to schedule the Veteran for an  additional examination, as there was evidence that indicated the Veteran did not receive timely notice of the scheduled examination.

There is no indication in the claims file that the Veteran received notice of newly scheduled examination.  Instead, the file contains a copy of the October 30, 2016 request from the AOJ to the contractor asking that an examination be scheduled for the Veteran, and then October 31, 2016 correspondence from VA to the Veteran informing him that an examination had been requested and the private medical facility would contact him with the scheduled date and time.  A November 8, 2016, VA 21-0820 Report of General Information indicates the Veteran called to change his appointment "that was on Thursday" (no specific was date given), and then correspondence from the contractor indicating that the Veteran did not report for a December 9, 2016 appointment.  Importantly, there is no documentation that the Veteran received notice of the December 2016 rescheduled date.

Furthermore, the record contains a copy of an April 24, 2017 request from the AOJ to the contractor requesting that another examination be scheduled for the Veteran, and then correspondence from the contractor that the Veteran did not appear for the examination scheduled for May 11, 2017.  Similarly, there is no documentation that the Veteran received notice of the newly scheduled examination.  

Given that there is no evidence that the Veteran was notified of the December 9, 2016, or the May 11, 2017 scheduled examinations, the Board finds that to satisfy the duties to notify and assist the Veteran, the claim must be remanded to schedule an examination and provide the Veteran proper notice of the examination.  It is also important to note that a recent address search yielded a new address.

Accordingly, the case is REMANDED for the following action:

1.  Verify and update the Veteran's address as provided as shown based on an address search on CLEAR.  See VBMS entry 8/2/2017.

2.  Reschedule the Veteran for a VA examination to address the nature and etiology of any current back disabilities.  The claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  

Notification of the scheduled examination should be sent to the Veteran and his representative at his current addresses of record. Notification must inform the Veteran of the date and time of the scheduled examination.  

Following a review of the record and physical examination of the Veteran, the examiner is requested to:

a) Provide a current diagnosis for any back disabilities present.

b) For each current back disability, provide an opinion as to whether it was caused by a disease or injury during active service or a period of active service or ACDUTRA, or an injury during any period of INACDUTRA.

c) For each diagnosis provided, opine as to whether it is at least as likely as not that any such disability is either proximately due to (caused by) OR AGGRAVATED (chronically worsened beyond normal progression) by the Veteran's service-connected right and left knee disabilities.  

A complete rationale for all proffered opinions must be provided.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




